EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 4/23/2021. Claims 1, 3-5 and 7-22 are pending. Claims 18-20 have been withdrawn. Claims 2 and 6 have been cancelled. New claims 21 and 22 have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

1. (Currently Amended) A wall bracing system, the wall bracing system comprising:
a structural member having a first end and a second end;
a mounting assembly, wherein the mounting assembly is operatively coupled to a building member;
a jack operatively coupled to the mounting assembly; and
a locking member operatively coupled to the mounting assembly;
wherein the first end of the structural member is operatively coupled adjacent a bottom portion of a wall and the second end of the structural member is operatively coupled adjacent a top portion of the wall;
wherein the jack is configured to adjust the structural member and the locking member is configured to resist movement of the structural member; and
wherein at least a portion of the jack is removable while the locking member 

3. (Currently Amended) The wall bracing system of claim 1, further comprising: a retainer, wherein the retainer is operatively coupled to the structural member adjacent the first end of the structural member.  

4. (Currently Amended) The wall bracing system of claim 1, further comprising: a load member operatively coupled between the structural member and the jack and the locking member.  

5. (Currently Amended) The wall bracing system of claim 4, wherein the load member comprises: a jack interface, wherein the jack interface is configured to support a jack end of the jack.  

7. (Currently Amended) The wall bracing system of claim 4, wherein the load member comprises: a locking interface, wherein the locking interface is configured to support the locking member.  

8. (Currently Amended) The wall bracing system of claim 4, wherein the load member comprises: a jack socket, wherein the jack socket is configured to support a jack end of the jack; and a locking socket, wherein the locking socket is configured to support the locking member.
wall bracing system of claim 1, wherein the mounting assembly comprises: a base plate that is operatively coupled to the building member; and one or more support brackets operatively coupled to the base plate; wherein the one or more support brackets are configured for operative coupling with the jack or the locking member.  

10. (Currently Amended) The wall bracing system of claim 1, wherein the jack is a hydraulic jack, a pneumatic jack, or an electric jack.  

11. (Currently Amended) The wall bracing system of claim 1, wherein the locking member comprises a rod, a bolt and nut, or a pin.  

12. (Currently Amended) The wall bracing system of claim 1, wherein the first end of the structural member is operatively coupled adjacent the bottom portion of the wall at a basement floor, a foundation, or basement floor member.  

13. (Currently Amended) The wall bracing system of claim 1, wherein the mounting assembly is operatively coupled to a building floor, a floor member, or a vertical support member.  

14. (Currently Amended) The wall bracing system of claim 1, wherein the structural member comprises an I-beam, a round beam, a square beam, or a beam with channels.  
wall bracing system of claim 1, wherein the jack is operatively coupled to the mounting assembly separate from the locking member that is operatively coupled to the mounting assembly, wherein the jack and the locking member engage the structural member at separate locations.  

16. (Currently Amended) The wall bracing system of claim 1, wherein the jack is operatively coupled to the locking member, and the jack adjusts the structural member through the locking member, and wherein the jack may be removed from the locking member.  

17. (Currently Amended) The wall bracing system of claim 1, further comprising:
a second structural member having a first end and a second end;
a second mounting assembly, wherein the second mounting assembly is operatively coupled to the building member or a second building member;
a second jack operatively coupled to the second mounting assembly; and
a second locking member operatively coupled to the second mounting assembly;
wherein the first end of the second structural member is operatively coupled adjacent the bottom portion of the wall and the second end of the structural member is operatively coupled adjacent the top portion of the wall;
wherein the second jack is configured to adjust the second structural member and the second locking member is configured to resist movement of the second structural member; andAppl No.: 16/420,035
Response Dated: April wherein the jack and the second jack are operatively coupled and are configured 

18. (Currently Amended) A method for bracing a wall, the method  comprising:
installing a structural member adjacent the wall, wherein the structural member comprises a first end and a second end, and wherein the first end is installed adjacent a bottom portion of the wall and the second end is installed adjacent a top portion of the wall;
installing a mounting assembly to a building member;
activating a jack operatively coupled to the mounting assembly to adjust a position of the structural member; engaging a locking member operatively coupled to the mounting assembly to resist movement of the structural member; and
removing at least a portion of the jack from the mounting assembly while the locking member remains operatively coupled to the mounting assembly and the structural member.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 7/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Inventions 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 3-5 and 7-22 are allowed.
Claims 2 and 6 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose, alone or in combination, the totality of the claimed invention, including the configuration of the structural member, the mounting assembly, the jack, and the locking member such that the first end of the structural member is operatively coupled adjacent a bottom portion of a wall and the second end of the structural member is operatively coupled adjacent a top portion of the wall, and wherein at least a portion of the jack is removable while the locking member remains operatively .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635